Citation Nr: 1528235	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a neck disability.  

2. Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Illinois Air National Guard from February 1981 to July 1981, and had additional periods of ACDUTRA and inactive duty for training (INACDUTRA) service which have not been verified.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office.  In April 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the appellant's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.  


REMAND

The critical question in this matter is the nature of the appellant's service on the date when his claimed neck and low back injury occurred, i.e., was he on federalized (qualifying for VA benefits) active duty service.  His claims of service connection are premised on the allegation that a neck/low back injury he sustained in a fall from a truck while serving with the Illinois Air National Guard in January 1982 occurred during qualifying for VA benefits service.  A (Sunday) January 17, 1982 service treatment record notes that he was seen for a complaint of sharp pain in the right greater trochanter related to an injury he sustained in a fall on the prior day.  

Notably, a member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For National Guard service to be considered federalized (and qualifying for VA benefits) service, the National Guardsman must have been ordered into Federal service under 38 U.S.C. §§ 316, 502, 503, 504, and 505.  38 C.F.R. § 3.6(c), (d); see Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007).  As the evidence/information now in the record is insufficient to resolve whether the appellant was on "federalized" service status when the injury in question occurred, further development to ascertain/verify his service status then is necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to verify whether the appellant was on federalized (and qualifying for VA benefits) service as a member of the Illinois Air National Guard (ordered into Federal service under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505) on (or about) January 16, 1982 (when his injury in a fall from a truck occurred), and make a formal finding of fact for the record regarding whether the alleged period of National Guard service on or about January 16, 1982, when the alleged neck and low back/tailbone injury occurred was indeed federalized (and qualifying for VA benefits) active duty service.  He should be advised of the finding and afforded opportunity to respond.  

2. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

